DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 12/04/2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 for the reasons identified below. It has been placed in the application file, but the information referred to therein has not been considered as to the merits. Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).

 	Regarding the IDS filed 12/04/2020:
• The “Mapping connectivity in the cortical-subcortical motor circuits of Parkinson’s disease patients” has no date and is therefore not in compliance with 37 CFR 1.98.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leuthardt et al, US 2013/0123607.
 	Regarding claim 1, Leuthardt discloses a method for mapping brain function of a subject (Abstract; para 0008; a method for mapping brain activity of a patient), the method comprising: 
 	generating a lesion mask using a search light algorithm based on a plurality of anatomical images of the subject (para 0038, 0042, and 0055; select a plurality of measurements of brain activity that is representative of at least one parameter of the brain of the subject during a resting state. The plurality of measurements includes a plurality of voxels of at least one image of the subject's brain, wherein the image is generated); 
 	registering the plurality of anatomical images with atlas images by nonlinear atlas registration using the generated lesion mask to generate a warping map (para 0039, 0045, 0047, and 0052-0053; compare at least one data point from each of the plurality of measurements with a corresponding data point from a previously acquired data set from at least one other subject); 
produce at least one map of the brain of the subject, such as a functional connectivity map, for each of the plurality measurements. The map is based on the comparison of the resting state data point and the corresponding previously acquired data point); and 
 	computing functional connectivity using the functional map and a multi-layer perceptron (para 0041, 0046, 0048, 0050, and 0059; categorizes or classifies the measured brain activity in a plurality of networks in the brain based on the map. For example, based on the location of the measured brain activity in the map, the processor categorizes the measured brain activity to a particular neural network of the brain of the subject).
 	Regarding claim 2, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.
 	Regarding claim 3, this claim recites substantially the same limitations that are performed by claim 1 above, and it is rejected for the same reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN D HUYNH whose telephone number is (571)270-1937. The examiner can normally be reached 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN D HUYNH/Primary Examiner, Art Unit 2665